Name: 89/232/EEC: Council Decision of 20 February 1989 concerning the provisional application of the Agreed Minute amending the Agreement between the European Economic Community and the Republic of India on trade in textile products
 Type: Decision
 Subject Matter: cooperation policy;  international affairs;  European construction;  Asia and Oceania;  leather and textile industries
 Date Published: 1989-04-08

 Avis juridique important|31989D023289/232/EEC: Council Decision of 20 February 1989 concerning the provisional application of the Agreed Minute amending the Agreement between the European Economic Community and the Republic of India on trade in textile products Official Journal L 095 , 08/04/1989 P. 0034 - 0034*****COUNCIL DECISION of 20 February 1989 concerning the provisional application of the Agreed Minute amending the Agreement between the European Economic Community and the Republic of India on trade in textile products (89/232/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas pending the completion of the procedures necessary for its conclusion, the Agreement between the European Economic Community and the Republic of India on trade in textile products, initialled on 31 October 1986, has been provisionally applied since 1 January 1987 in accordance, having regard to the Community, with Decision 88/495/EEC (1); Whereas that Agreement provides for the possibility of re-examining, in the light of recent developments, quantitative adjustments to the quotas for certain categories, in order to allow for the introduction of the harmonized system; Whereas, at the end of consultations between the Community and the Repuiblic of India, an Agreed Minute amending the quota on category 4 products provided for in the Agreement was initialled on 23 June 1988; Whereas pending the completion of the procedure necessary for the conclusion of the Agrement and the Agreed Minute, the Agreed Minute should be applied provisionally, with effect from 1 January 1988, provided that there is a reciprocal provisional application on the part of the Republic of India, HAS DECIDED AS FOLLOWS: Article 1 Pending the completion of the procedures necessary for its conclusion, the Agreed Minute amending the Agreement on trade in textile products between the European Economic Community and the Republic of India shall be applied provisionally in the Community, with effect from 1 January 1988, provided that there is reciprocal provisional application on the part of the Republic of India. The texts of the Agreed Minutes are attached to this Decision. Article 2 The Commission is invited to seek the agreement of the Government of the Republic of India on the provisional application of the Agreed Minutes referred to in Article 1 and to notify the Council thereof. Done at Brussels, 20 February 1989. For the Council The President F. FERNANDEZ ORDOÃ EZ (1) OJ No L 267, 27. 9. 1988, p. 1.